DETAILED ACTION
1.	This is in response to communications 02/18/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

Allowable Subject Matter
2.	Claims 1, 3-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
NAGAOSA et al. (US 2017/0178748 A1) and Schabes et al. (US 2019/0206466 A1) are the closest prior art of record but they do not teach all the limitations of the claim 1, 12, 15 and 18 (and associated dependent claims) as persuasively argued in Remarks field 02/17/2022 (see pages 9-11). Applicant’s argument are found persuasive and previous rejections are being withdrawn.
Regarding independent claim  1 (and dependent claims 3-11), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach 
Regarding independent claim  12 (and dependent claims 13-14), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for -  “…a third electrode of the MTJ device coupled to the magnetic material layer, and to induce a second translation of a magnetic skyrmion or ferromagnetic domain within the magnetic material layer away from the free magnet by driving a third electrical current between the first or second electrode and the third electrode; and third circuitry to detect one of a plurality of resistance states associated with a position of the magnetic skyrmion within the magnetic material relative to the free magnet…”
Regarding independent claim 15 (and dependent claim 16), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for  “…translating the magnetic skyrmion or magnetic domain over the length of the magnetic material away from the free magnet with a third electrical current driven in a second direction, opposite the first direction, between the third electrode and the first or second electrode; and detecting one of a plurality of resistance states of the memory device, wherein the resistance states are associated with an orientation of 
Regarding independent claim 18 (and dependent claims 19-20), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for “…fabricating the booster further comprises patterning the magnetic material layer and the interface layer to have a first lateral length that is longer than a second lateral length of the MTJ stack by an amount at least equal to a lateral length of a magnetic skyrmion or ferromagnetic domain that is to be translated within the magnetic material over the first lateral length in response to an electrical current passed through the third electrode….”
Based on new amendment 02/18/2022, nsdp double patenting rejection is being withdrawn.
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 02/17/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior art of record do not teach limitations described in details above. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825